United States Court of Appeals
                                          FOR THE EIGHTH CIRCUIT
                                               ___________

                                               No. 96-3849
                                               ___________
United States of America,                              *
                                                       *
                 Appellee,                             *
                                                       *   Appeal from the United States
        v.                                             *   District Court for the
                                                       *   Eastern District of Arkansas.
Matthew Gregg Carman,                                  *
                                                       *                [UNPUBLISHED]
                 Appellant.                            *

                                               ___________

                                        Submitted: May 28, 1997
                                            Filed: June 2, 1997
                                             ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.

        Matthew Gregg Carman appeals the 24-month sentence imposed by the District Court1 after he pleaded
guilty to violating 18 U.S.C. § 4 (1994) (misprision of felony) by knowingly concealing a violation of 18 U.S.C.
§ 1957 (1994) (prohibiting monetary transactions that exceed $10,000 and involve proceeds of “specified
unlawful activity” if defendant knows that funds are criminally derived). We affirm.




        1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
        Carman was president of M.A.T.T. Enterprises; M.A.T.T.’s vice-president and secretary-treasurer was
Alica Ives. Ives, who was also chief financial officer for Fleming Electric, Inc., embezzled $471,100 from
Fleming by forging checks made payable to M.A.T.T. On August 12, 1995, after Fleming officials discovered
the embezzlement and confronted her, Ives closed M.A.T.T.’s bank account, receiving a $108,000 cashier’s check
which she turned over to Fleming. That night, Carman and Ives met with an attorney to sever their business
relationship. Ives received M.A.T.T. (the corporation), and Carman received M.A.T.T.’s property. On August
14, 1995, Carman wrote a $100,000 check on M.A.T.T.’s closed bank account and deposited the check in an
account he had opened that day. By the time the bank discovered the mistake, it had suffered a $36,500 loss.
Ives was later convicted of mail fraud.

        Carman argues for the first time on appeal that the District Court erred in calculating his sentence by
imposing a two-level increase applicable if the defendant knew that the funds were "not merely criminally derived,
but were in fact the proceeds of a specified unlawful activity." U.S. Sentencing Guidelines Manual
§ 2S1.2(b)(1)(B) commentary n.1 (1995). Carman admits that the funds were derived from the specified
unlawful activity of mail fraud, see U.S. Sentencing Guidelines Manual § 2S1.2 commentary n.1 (1995) (stating
that “specified unlawful activity” is defined to include racketeering offenses, drug offenses, and most other
serious federal crimes), but contends that the government did not prove that he knew the funds were proceeds of
mail fraud. We conclude that plain error did not occur as Ives testified at sentencing that she told Carman how
she obtained the money during their August 12 meeting. See United States v. Fritsch, 891 F.2d 667, 668 (8th
Cir. 1989) (standard of review).

        We also conclude that the District Court did not clearly err when it imposed a three-level increase based
on the value of the funds. See U.S. Sentencing Guidelines Manual § 2S1.2(b)(2) (1995). Ives deposited
$471,100 of Fleming’s money into M.A.T.T.’s bank account and, after learning that the money was illegally
obtained, Carman kept all of M.A.T.T.’s assets, which had been purchased with this money. See




                                                       -2-
id. (referencing § 2S1.1(b)(2) which provides for three-level enhancement if value of funds exceeds $350,000);
United States v. Leahy, 82 F.3d 624, 637 (5th Cir. 1996) (standard of review).


         Furthermore, we conclude that the District Court did not err when it imposed a two-level increase for
obstructing justice as there was evidence presented at sentencing from which the District Court could conclude
that Carman threatened a witness during the official investigation. See U.S. Sentencing Guidelines Manual
§ 3C1.1 commentary nn.3(a), 6 (1995) (stating that threatening witness is conduct warranting obstruction
enhancement); United States v. Sykes, 4 F.3d 697, 699 (8th Cir. 1993) (per curiam) (standard of review). We
further conclude that the District Court did not abuse its discretion in basing this decision on the threatened
individual’s hearsay statements. See United States v. Cassidy, 6 F.3d 554, 557 (8th Cir. 1993) (noting that court
may consider relevant hearsay testimony at sentencing provided testimony has sufficient indicia of reliability to
support its probable accuracy; standard of review).

        Finally, we conclude that the District Court did not clearly err by denying Carman an acceptance-of-
responsibility reduction. See United States v. Nguyen, 52 F.3d 192, 194 (8th Cir. 1995) (standard of review);
see also U.S. Sentencing Guidelines Manual § 3E1.1 commentary n.4 (1995) (noting that conduct resulting in
obstruction enhancement “ordinarily indicates that the defendant has not accepted responsibility for his criminal
conduct”).

        Accordingly, the judgment is affirmed.

        A true copy.

                 Attest:

                          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                                      -3-